NO. 07-02-0277-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                     JULY 9, 2002

                         ______________________________


                       IN RE ERASMO GONZALEZ, RELATOR


                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      By this original proceeding, relator Erasmo Gonzalez, an inmate proceeding pro se

and informa pauperis, seeks a writ of mandamus to compel the Judge of the 69th District

Court to set a hearing and rule on a motion for writ of mandamus to compel the District

Clerk of Dallam County to produce a public record. By opinion dated March 8, 2002, in

cause number 07-02-0105-CV, this Court denied a petition for writ of mandamus by which

relator sought the same relief he requests by this proceeding. For the same reasons

expressed in our prior opinion, relator’s motion for leave to file a petition for writ of

mandamus and his petition for writ of mandamus must be denied.
       An original proceeding filed in this Court must comply with the requirements of Rule

52 of the Texas Rules of Appellate Procedure. Rule 52.3 sets forth the mandatory

requirements of a petition as follows:


       (a) Identity of Parties and Counsel
       (b) Table of Contents
       (c) Index of Authorities
       (d) Statement of the Case
       (e) Statement of Jurisdiction
       (f) Issues Presented
       (g) Statement of Facts
       (h) Argument
       (i) Prayer
       (j) Appendix


       Relator’s petition is in substantial compliance with only subparagraphs (e) and (i).

Otherwise, the petition lacks the necessary information for this Court to determine whether

relator is entitled to the relief he seeks. Specifically, relator has failed to provide a certified

or sworn copy of the motion he filed in the 69th District Court showing the matter of which

he complains. Tex. R. App. P. 52.3(j)(1)(A). As stated in our prior opinion, relator has not

demonstrated that he has requested and been refused a hearing on his pending motion.

Even a pro se applicant for a writ of mandamus must show himself entitled to the relief he

seeks. Barnes v. State, 832 S.W.2d 424, 426 (Tex.App.–Houston [1st Dist.] 1992, orig.

proceeding).


                                                2
      Accordingly, relator’s motion for leave to file a petition for writ of mandamus and his

petition for writ of mandamus are hereby denied.


                                          Don H. Reavis
                                            Justice

Do not publish.




                                             3